DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              OAKLAND PARK MRI, INC. a/a/o JOSE CRUZ,
                            Appellant,

                                     v.

           PROGRESSIVE SELECT INSURANCE COMPANY,
                          Appellee.

                               No. 4D21-914

                            [August 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case No. COWE 19-006600.

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

    Michael A. Graham of Progressive PIP House Counsel, Fort Lauderdale,
for appellee.

PER CURIAM.

    Appellant appeals the dismissal of its complaint due to the parties’
failure to file a joint pretrial stipulation. Appellant argues it was denied
due process because the trial court sua sponte dismissed its complaint
without notice or an opportunity to be heard. Appellee concedes error.
Accordingly, we reverse and remand for further proceedings. See, e.g.,
Fed. Nat’l Mortg. Ass’n v. Sanchez, 187 So. 3d 341, 342 (Fla. 4th DCA
2016).

   Reversed and remanded for further proceedings.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.